Title: From John Adams to C. W. F. Dumas, 19 March 1783
From: Adams, John
To: Dumas, C. W. F.


[Si]r
Paris March 19th. 1783.

I am honoured with your’s of the 11th. You will please to accept of my thanks for the kind Care you have taken of my Son, who is I hope before this with you, and to repeat my humble thanks to the Duke for his goodness upon this Occasion. My Younker ought to think himself highly honoured; by the Notice that has been taken of him by so many respectable Personages.
Mr. D’Asps Letter I will send to America with my best Recommendations, so that the Person sought for may be found, if living, or some News at least obtained of him.
Please to refer all Amsterdam Accounts against me to Messs. Wilhem & Jan Willink who have Orders to pay them.
The Account of the Post Office for News-Papers, and the Accounts for the Dutch News Papers, You will please to desire Messs. Wilhem & Jan Willink, Nicholas & Jacob Van Staphorst & De la Lan[de and Fynje] to pay and charge to the United States of America. The Accounts should be sent them with Receipts upon them as their Vouchers for the Payment.
The Account for binding Books and for the Politique Hollandais, Messs. Wilhem & Jan Willink will pay, upon sending them the Account with a Receipt upon it and charge it to my private Account.
I am sorry you are unwell, but hope You are better. I know not when I shall return. I wait with Impatience for the Arrival of the Ratification of the Treaty— But the definitive Treaty of Peace is not concluded, and I know not when it will be. The Peace seems to have lulled all Mankind to sleep. No News from America, none from England. There seems an universal Stagnation.— Tell Madam Dumas, that I am so impatient to go home to America, that I want to demand Categorical Answers from England, Holland, America, France and every body else.— It is now said, that there will be a Congress, and that the definitive Treaty will not be signed till Mid-summer— If this should be agreed to, I shall take a Tour to [the Hague as soon] as the Ratification of [the] Treaty [with] Holland arrives.
Is the Comte de Welderen to go to England? Or do they send our Friend the C. de Linden?
I am with great Esteem, / Sir, / your most obedient / and most humble Servt.
J. Adams.

Will you pray our Friend Luzac to preserve in his Paper: the inclosed Declarations and Passport.

